The evidence in this case being by deposition, and not ore tenus, the same has been considered by this court without a presumption in favor of the conclusion of the trial court, and we are of the opinion that liquor was transported in the car in question, and that the same was properly condemned by the trial court.
It is true there is no proof that Scotti, the owner, was a party to the transportation or had notice of same, yet he had been warned of the report that Davenport had been so using his car, and which said warning he did not deny, and we think that the evidence is sufficient to charge him with negligence in not getting rid of Davenport, or at least in not acting upon the warning and following it up by an investigation.
The decree of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE, GARDNER, and MILLER, JJ., concur.